Case 6:20-cv-01091-MJJ-CBW Document 25 Filed 02/18/21 Page 1 of 1 PageID #: 134




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 SAMI KALEVA KIVINEN                      CIVIL ACTION NO. 6:20-CV-01091

 VERSUS                                   JUDGE JUNEAU

 WILLIAM BARR, ET AL                      MAGISTRATE JUDGE WHITEHURST


                                   JUDGMENT

       THIS MATTER was referred to United States Magistrate Judge Carol B.

 Whitehurst for report and recommendation, Rec. Doc. 24. After an independent

 review of the record, and noting the absence of any objection, this Court concludes

 that the Magistrate Judge’s report and recommendation is correct and adopts the

 findings and conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with

  the report and recommendation, the Government’s Motion to Dismiss, Rec. Doc.

  20, is GRANTED, the Petition for a Writ of Habeas Corpus is DISMISSED

  WITHOUT PREJUDICE, and this case is terminated.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 18th day of

  February, 2021.




                                           MICHAEL J. JUNEAU
                                           UNITED STATES DISTRICT JUDGE
